IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

GREGORY OMAR JOHNSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1736

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed January 17, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John L. Miller, Judge.

Nancy A. Daniels, Public Defender, Joanna Aurica Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Sharon Traxler, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      Appellant raises seven issues on appeal, and we affirm on all but one.

Appellant argues that pursuant to section 775.089, Florida Statutes (2013), the trial

court erred in entering a restitution order without first holding a hearing to

determine the amount. Absent any agreement or stipulation between the parties as
to the amount of restitution to be imposed, the trial court entered a restitution order

without first holding a hearing. But section 775.089(7), Florida Statutes (2013),

provides in relevant part that “[a]ny dispute as to the proper amount or type of

restitution shall be resolved by the court by the preponderance of the evidence.”

The State concedes, and we agree, that absent an agreement or stipulation, it was

reversible error to impose restitution without first holding a hearing to determine

the amount.

      AFFIRMED in part, REVERSED in part, and REMANDED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.




                                          2